DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered. 

Claim Status
	The amendment of 04/09/2021 has been entered. Claims 1-17, 19-22, 24, and 28-33 are currently pending in this US patent application and were examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 11-15, 17, 21-22, 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/033329 filed by Hochstetler, published 04/14/2005 (cited on the IDS filed 06/22/2018), in view of Thore et al., J. Clin. Microbiol. 1(1): 1-8 (1975).


The luciferase enzyme must be maintained at a pH that does not cause the enzyme to denature, typically pH 6-9 (page 14, paragraph 0035; cf. claims 4, 21, and 22). The living cells detected by the assay can include bacteria, fungi, and yeasts (page 5, paragraph 0011; cf. claim 7). Hochstetler does not disclose separating the particulate matter from the aqueous phase in any embodiment or the dilution of the mixture with 

However, Hochstetler does not explicitly teach that the light in the luminometer assay was used to determine the amount of ATP or that the pigment in the aqueous solution is titanium dioxide or a white mineral with the whiteness recited in instant claim 2. Hochstetler also does not explicitly teach that the aqueous emulsion is not diluted beyond a factor of 2 during the assay as recited in instant claim 1.

Thore teaches the detection of living cells in contaminated samples by detecting ATP released following the lysis of the cells (see entire document, including page 1, abstract). Following the lysis of the cells (see page 2, left column, paragraph 7, to right column, paragraph 1), a 1-mL aliquot of the extracted sample was mixed with 0.4 mL of luciferase reagent, and the light produced was measured in a luminometer (page 2, right column, paragraph 2; cf. claim 1 [“…wherein the aqueous preparation of step a) is not diluted beyond a factor of 2 between method steps a) to d)”]).

While Hochstetler does not explicitly teach that the light in the luminometer assay was used to determine the amount of ATP or that the pigment in the aqueous solution is 
As discussed above, Hochstetler discloses that the pigment in the aqueous mixture can be titanium dioxide. Hochstetler does not disclose that titanium dioxide has a level of whiteness such as that recited in instant claim 2. However, Hochstetler does disclose that titanium dioxide is a white mineral, and so it is highly likely that the level of whiteness falls within the range recited in instant claim 2. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if the specific titanium dioxide of Hochstetler does not fall within the range recited in instant claim 2, Hochstetler does disclose that the pigment in the aqueous mixture can be any typical organic or inorganic pigment well-known to one of ordinary skill in the art of surface coatings (page 7, paragraph 0014). As such, using a pigment with the level of whiteness 
As discussed above, Hochstetler does not explicitly teach that the aqueous emulsion is not diluted beyond a factor of 2 during the assay as recited in instant claim 1. However, Hochstetler’s teaching that the emulsion is diluted “in some cases” indicates that the emulsion was not diluted in other cases. While the lytic agent and luciferase assay reagents would dilute the emulsion to some degree, it is highly likely that the volume of the lytic agent and assay reagents would not equal or exceed the volume of the emulsion being assayed. Even if the assay reagents explicitly taught by Hochstetler would exceed the volume of the emulsion being assayed, performing the luciferase assay by adding luciferase reagents at a volume less than the volume of the sample lysed by glass beads as taught by Hochstetler would have been obvious to one of ordinary skill in the art because Thore teaches that, following cell lysis, the ATP contained in the sample can be measured by mixing an aliquot of the sample with a volume of luciferase reagent less than the volume of the aliquot. One of ordinary skill in the art would have a reasonable expectation that adding luciferase reagents to the lysed sample of Hochstetler, which Hochstetler contemplates is not diluted in certain embodiments, in a volume less than the volume of the lysed sample as taught by Thore would successfully result in the detection of ATP in the sample of Hochstetler. 
Therefore, claims 1-7, 9, 11-15, 17, 21-22, 24, 29, and 30 are rendered obvious by Hochstetler in view of Thore and are rejected under 35 U.S.C. 103.

Claims 1-15, 17, 19, 21-22, 24, and 28-33 remain rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/033329 filed by Hochstetler, published 04/14/2005 (cited on the IDS filed 06/22/2018), in view of Thore et al., J. Clin. Microbiol. 1(1): 1-8 (1975), and US patent 7083911 granted to Wood et al., issued 08/01/2006.

As discussed above, claims 1-7, 9, 11-15, 17, 21-22, 24, 29, and 30 are rendered obvious by Hochstetler in view of Thore. However, Hochstetler and Thore do not teach the use of Triton X-100 as the chemical lysing agent, the inclusion of EDTA in the reaction mixture, or the limit of detection of the assay.

Wood teaches methods, compositions, and kits for detecting and quantifying ATP levels in a sample using a luciferase enzyme and an ATPase inhibitor (see entire document, including column 3, lines 19-26). The reagent composition of Wood has properties of enhanced stability, facilitating many ATP detections in a sample over a long period of time (column 3, lines 26-36). Quantifying the amount of emitted light also quantifies the amount of ATP in a sample, and thereby the quantity of living cells (column 4, lines 26-30; cf. claim 17). The method involves the steps of cell lysis, endogenous ATPase inhibition, and substrate/luciferase addition in a single step that is then followed by the detection of the resulting luminescence (column 6, line 64, to column 7, line 2). The cell lysis agent can be a Triton detergent (column 18, lines 58-62), and specific embodiments mention the use of Triton X-100 as a reagent in the composition (see, for example, column 23, line 67; cf. claims 8 and 28). The reagent 2 cfu/mL), and more sensitive instrumentation may be used to allow the detection and quantification of faint signals (column 20, line 65, to column 21, line 1). 

While Hochstetler does not teach the use of Triton X-100 and EDTA in their method of detecting microbial contamination by a luciferase ATP assay, it would have been obvious to one of ordinary skill in the art to do so because Wood teaches methods of quantifying numbers of living cells in a sample by a luciferase ATP assay with properties of enhanced stability, and because Wood’s assay can employ Triton X-100 as a cell lysis agent and EDTA as an ATPase inhibitor. One of ordinary skill in the art would have a reasonable expectation that using the particular reagent formulations of Wood in the method of Hochstetler would successfully result in the enhanced stability of the assay of Hochstetler and the successful detection and quantitation of microbial contamination in the emulsions of Hochstetler.
Wood demonstrates the ability to detect 2.45×102 cfu/mL in a luciferase ATP assay, which is higher than the range of less than or equal to 1×102 cfu/mL recited in instant claim 33. However, as discussed above, Wood teaches that the ability to detect and quantify the presence of cells in a sample is affected by the sensitivity of the instrument used to detect the light emitted by the assay. As such, the claimed limit of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal limits of detection of the luciferase assay because the sensitivity of the assay is an art-recognized, result-effective variable known to affect the ability to detect contamination in samples, which would have been optimized in the art to provide the desired level of detection.
Therefore, claims 1-15, 17, 19, 21-22, 24, and 28-33 are rendered obvious by Hochstetler in view of Thore and Wood and are rejected under 35 U.S.C. 103.

Claims 1-17, 19, 21-22, 24, and 28-33 remain rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/033329 filed by Hochstetler, published 04/14/2005 (cited on the IDS filed 06/22/2018), in view of Thore et al., J. Clin. Microbiol. 1(1): 1-8 (1975), US patent 7083911 granted to Wood et al., issued 08/01/2006, and US patent application 2011/0076706 filed by Fleming et al., published 03/31/2011.

As discussed above, claims 1-15, 17, 19, 21-22, 24, and 28-33 are rendered obvious by Hochstetler in view of Thore and Wood. In addition, Wood teaches that quantitative ATP values are realized when the quantity of light emitted from a test sample is compared to the quantity of light emitted from a control sample and that it is 

Fleming teaches methods for detecting bacterial contamination in samples using ATP luminescence (see entire document, including page 3, paragraph 0040). The light emitted during the luciferase assay is detected and quantified (page 5, paragraph 0058). In certain embodiments, background ATP activity may be reduced or removed by contacting the sample with an agent that degrades or reduces ATP activity, such as an apyrase or an ATP diphosphohydrolase, prior to measuring the ATP activity (page 6, paragraph 0066; cf. step (ii) of claim 16). The background levels of ATP activity are subtracted from the total amount of ATP activity determined following the lysis of the bacteria to determine the amount of ATP activity attributable to the bacteria (page 6, paragraph 0065; cf. step (iii) of claim 16).

While Hochstetler, Thore,  and Wood do not teach the treatment of the aqueous preparation to hydrolyze ATP and the use of such a sample to provide the background level of luminescence subtracted from the luminescence measurements of the aqueous preparation containing a particulate material so as to provide quantitative measurements of the level of microbial contamination in the method rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so 
Therefore, claims 1-17, 19, 21-22, 24, and 28-33 are rendered obvious by Hochstetler in view of Thore, Wood, and Fleming and are rejected under 35 U.S.C. 103.

Claims 1-7, 9, 11-15, 17, 20-22, 24, 29, and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/033329 filed by Hochstetler, published 04/14/2005 (cited on the IDS filed 06/22/2018), in view of Thore et al., J. Clin. Microbiol. 1(1): 1-8 (1975), and US patent 6627413 granted to Buri et al., issued 09/30/2003.

As discussed above, claims 1-7, 9, 11-15, 17, 21-22, 24, 29, and 30 are rendered obvious by Hochstetler and Thore. As also discussed above, Hochstetler teaches that the pigment in the aqueous emulsion can be any pigment familiar to those skilled in the 

Buri teaches the determination of microbial contamination in aqueous suspensions, emulsions, or dispersions of minerals and/or pigments (see entire document, including column 2, lines 51-56). The pigment can be natural calcium carbonate or synthetic precipitated calcium carbonate (column 5, line 64, to column 6, line 5; cf. claim 20). The presence of microorganisms can be determined using a luminescent ATP assay (column 10, lines 25-40).

While Hochstetler and Thore do not teach that the pigment in the aqueous emulsion in which microbial contamination is detected using a luciferase ATP assay is calcium carbonate, it would have been obvious to one of ordinary skill in the art to employ the method of Hochstetler on an aqueous emulsion of calcium carbonate because Buri teaches that the presence of microorganisms in aqueous emulsions of pigments, such as natural calcium carbonate or synthetic precipitated calcium carbonate, can be determined using a luminescent ATP assay. One of ordinary skill in the art would have a reasonable expectation that using the assay rendered obvious by Hochstetler and Thore on the aqueous calcium carbonate suspension of Buri would successfully determine whether the suspension has microbial contamination.
Therefore, claims 1-7, 9, 11-15, 17, 20-22, 24, 29, and 30 are rendered obvious by Hochstetler in view of Thore and Buri and are rejected under 35 U.S.C. 103.



When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the previous rejection of the claims under 35 U.S.C. 103 as being unpatentable over Hochstetler. Applicant states that references that are not the Hochstetler reference teach methods of performing ATP assays in which the sample is diluted more than twofold during the performance of the assay and that the concentration of the reagents in the claimed assay would not be within the realm of routine experimentation (remarks, pages 2-13). While Applicant’s arguments are moot in view of the rejection over Hochstetler in view of Thore presented above, the Examiner wishes to briefly address certain points in Applicant’s remarks.

Regarding the question of routine experimentation, the Examiner again reminds Applicant that MPEP § 2144.05 (II)(A) states that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration is critical. In addition, the concentrations of reagents in chemical reactions are always result-effective variables, as the rate, yield, and success of any chemical reaction are always dependent upon the concentrations of the reagents used in the reaction.

Applicant states that the optimization of a variable is not obvious if such optimization achieves results that are unexpectedly good. Applicant alleges that the unexpectedly good results achieved by the present invention are the determination of 
The Examiner notes that Hochstetler teaches the determination of ATP concentrations resulting from the presence of living cells in samples with high solids contents, and so the ability to do so would not be unexpected to one of ordinary skill in the art. As Hochstetler teaches the use of an ATP assay, the benefits in the speed of obtaining results from an ATP assay would not be unexpected to one of ordinary skill in the art in light of Hochstetler. The sample preparation steps in Hochstetler are the same as the sample preparation steps recited in the instant claims. The multiple dilution steps in other references cited by Applicant are simply not required in the teachings of Hochstetler. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the lowered limit of detection associated with diluting the sample, the Examiner notes that luciferase is well-known in the art to be an enzyme that uses ATP as a substrate in a reaction that produces light, which can be measured in a luminometer. It is also well-known in the art that the amount of product produced in an 

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/28/2021